DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 01/27/2022 has been entered. Claims 6-12 remain pending in the application, and claims 10-12 are withdrawn. Applicant’s amendments to the claims have overcome all rejections previously set forth in the Non-Final Office Action mailed 09/01/2021.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 01/27/2022, with respect to the rejection(s) of the claims have been fully considered and are persuasive. See Allowable Subject Matter below. Applicant must cancel withdrawn claims 10-12 in order to advance prosecution with a Notice of Allowance.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-12 directed to an invention non-elected without traverse in the reply filed on 08/19/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Specification
The disclosure is objected to because of the following informalities:
Page 7 line 26 “1,5 mm” should read “1.5 mm”
Page 9 lines 29-30 “1,5 mm and with a depth of 1,5 mm” should read “1.5 mm and with a depth of 1.5 mm”
Page 9 line 15 “Cataline” should read “Catalin”
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Element 4 (mating s-shape) of figure 1B is not disclosed in the Specification and needs to be addressed without implementing new matter. The mating ‘s’ shape is discussed as the cutting edge 4 on page 5 of the Specification, but is never referred to as any ‘s’ shapes and therefore should be addressed.
Claim Objections
Claims 6-9 are objected to because of the following informalities:  
Claim 6 lines 7-8 “the cutting jaws has a projection in an end of the cutting jaws” should read “the cutting jaws has a projection at an end of the cutting jaws”
Claim 6 lines 9-12 “wherein when the cutting jaws are closed, a longitudinally extending channel is formed between upper surfaces of the cutting jaw, when the cutting jaws are closed, the projections of the cutting jaws from both sides come over each other and have a space for the opposite jaw to fit in” should read “wherein when the cutting jaws are closed, a longitudinally extending channel is formed between upper surfaces of the cutting jaw and the projections of the cutting jaws from both sides come over each other and have a space for the opposite jaw to fit in”
Claim 8 lines 1-2 “wherein the cutting jaws are modified to metal cylinders” should read “wherein the cutting jaws are metallic cylinders”
Claim 8 lines 4-5 “wherein each of the disposable piece has a hollow cavity to be inserted by the section of” should read “wherein each of the disposable pieces has a hollow cavity configured to be inserted by the section of”
Claim 8 lines 6-7 “each of the disposable pieces have the projection” should read “each of the disposable pieces has the projection”
Appropriate correction is required.
Allowable Subject Matter
Claims 6-9 would be allowable is rewritten to overcome the claim objections above.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 is allowable due to the novel concept of the mating ‘s’ shape of the cutting jaws to prevent overlapping of the cutting jaws under very high pressure, as well as the longitudinally extending channel formed between upper surfaces of the cutting jaw. This structure is specific and the closest prior art of Melges (US Patent 3,566,873) in view of Bronstein (US Patent 2,747,576) in view of Souiaida (US PGPub 2018/0206876) in view of Nelson III (US Patent 5,269,788) does not disclose these features. Rather, Melges discloses a zigzag surface of the jaws and Bronstein discloses longitudinally extending channels (cutouts) not located on the upper surfaces of the cutting jaws. Therefore, the claims are allowable over all prior art.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objections to claims 6 and 8
Cancellation of withdrawn claims 10-12
Specification objections
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        05/06/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771